Citation Nr: 1212837	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for neurosarcoidosis; mood disorder not otherwise specified with depressive features to July 1, 2009, and in excess of 50 percent thereafter.

3.  Entitlement to a disability rating in excess of 30 percent for pulmonary sarcoidosis with asthma.

4.  Entitlement to a disability rating in excess of 20 percent for fibromyalgia.

5.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the left ankle.

6.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the right knee.

7.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the left knee.

8.  Entitlement to a disability rating in excess of 10 percent for human papilloma virus, squamous metaplasia and dysplasia.  

9.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome (dominant) of the right wrist.

10.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome (non-dominant) of the left wrist.

11.  Entitlement to a compensable disability rating for residuals of fracture, tendonitis, of the left little finger (non-dominant).

12.  Entitlement to a compensable disability rating for costochondritis. 

13.  Entitlement to a compensable disability rating for uveitis.

14.  Entitlement to a compensable disability rating for vertigo.

15.  Entitlement to a compensable disability rating for allergic rhinitis with sinusitis.

16.  Entitlement to a compensable disability rating for Gilbert's syndrome.

17.  Entitlement to a compensable disability rating for gastroesophagel reflux disease (GERD).

18.  Entitlement to a compensable disability rating for bilateral ovarian cysts.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  A copy of the transcript of this hearing has been associated with the claims file. 

The issues of entitlement to increased disability ratings for neurosarcoidosis; mood disorder not otherwise specified with depressive features (in excess of 10 percent to July 1, 2009, and in excess of 50 percent thereafter); pulmonary sarcoidosis with asthma (in excess of 30 percent); fibromyalgia (in excess of 20 percent); tendonitis of the left ankle (in excess of 10 percent); retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the right knee (in excess of 10 percent); retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the left knee (in excess of 10 percent); human papilloma virus, squamous metaplasia and dysplasia (in excess of 10 percent); for carpal tunnel syndrome (dominant) of the right wrist (in excess of 10 percent); carpal tunnel syndrome (non-dominant) of the left wrist (in excess of 10 percent); residuals of fracture, tendonitis, of the left little finger (non-dominant) (compensable); costochondritis (compensable); uveitis (compensable); vertigo (compensable); allergic rhinitis with sinusitis (compensable); Gilbert's syndrome (compensable); GERD (compensable); and for bilateral ovarian cysts (compensable) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent medical evidence shows that the Veteran's headaches are related to active service.

CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this decision, the Board grants entitlement to service connection for headaches, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the evidence supports granting the Veteran's claim of service connection for headaches.  The Board notes that within the service treatment records there are scattered requests for treatment that included complaints of headaches in 1996 and 1997; however, the Veteran sought treatment repeatedly, up to several times in one month, beginning in September 1998.  Though her complaint of painful, chronic headaches that were photosensitive did not vary by much, the medical assessments did.  The Veteran referred to the headaches as migraine headaches, and one service clinician also reached that assessment; however, service neurologists assessed the headaches as post-lumbar puncture headaches (January 2000) and, more typically, as chronic daily headaches (CDH) (February 2000, March 2000).  In March 2000, service clinicians completed an updated permanent physical profile for the Veteran and listed the medical condition as sarcoidosis, fibromyalgia with chronic daily headaches.  By June 2000, the Veteran's various disorders were considered by her service's physical evaluation board, and the PEB's June 2000 summary listed her disabilities to include fibromyalgia with the symptom of headaches.  

Though the Veteran submitted several claims immediately prior to her separation from service and following service (June 2000, August 2000, October 2000) that did not include a claim for a headache disorder or migraine headaches, she did report to the VA examiner during the March 2001 VA examination that she had experienced headaches with sharp pain, photo and sound sensitivity and visual blurriness since 1999 and continued to experience them.  See also October 2001 VA general medical examination; November 2003, annual physical evaluation William Beaumont service hospital; June 2004 VA neurology consultation; August 2005, annual physical evaluation, Fort Leonard Wood service hospital; December 2005, physical examination, William Beaumont service hospital; April 2006 VA mental disorders examination; April 2009 VA mental disorders examination; and May 2010 VA general medical examination.  

Finally, the Veteran credibly testified before the undersigned that she continues to experiences headaches with sharp pain and photo and sound sensitivity such that she must go to a dark room and stay in bed.  

Given the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted. 

ORDER

Entitlement to service connection for headaches (claimed as migraine headaches) is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran testified that in addition to receiving medical treatment for all of her service-connected disabilities at VA, she also received treatment as a service retiree at the William Beaumont Army Medical Center in Texas.  The most recent treatment report in the claims file for her from that facility is dated January 2008.  Therefore, the outstanding private treatment reports from that service hospital should be requested and included in the record.  

As well, the most recent VA treatment report in the claims file is dated October 2010 and the Veteran reported that she received regular treatment for her service-connected disabilities in the previous year and the previous week from VA, which are not of record.  Therefore, her VA treatment reports should be updated and included in the claims file.    

Finally, the Veteran testified that her service-connected disabilities were each worse than they were when assessed by VA examinations in May 2010.  Therefore, the Veteran is to be afforded new VA examinations to determine the severity of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected disabilities of neurosarcoidosis; mood disorder not otherwise specified with depressive features; pulmonary sarcoidosis with asthma; fibromyalgia; tendonitis of the left ankle; retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the right knee and of the left knee; human papilloma virus, squamous metaplasia and dysplasia; for carpal tunnel syndrome (dominant) of the right wrist; carpal tunnel syndrome (non-dominant) of the left wrist; residuals of fracture, tendonitis, of the left little finger (non-dominant); costochondritis; uveitis; vertigo; allergic rhinitis with sinusitis; Gilbert's syndrome; GERD; and for bilateral ovarian cysts.  

2.  Once signed releases are received from the Veteran, obtain all non-VA treatment records which have not been obtained already, in particular, all treatment reports dated from January 2008 to present from the William Beaumont Army Medical Center in El Paso, Texas, where the Veteran received treatment as a military retiree.  A copy of any response(s), to include a negative reply and any records obtained, should be included in the claims file and communicated to the Veteran.

3.  Obtain all VA treatment records which have not been obtained already, from October 2010 to present, from the El Paso VA medical facility and all associated outpatient clinics.  A copy of any response received, including any negative response, should be included in the claims file.

4.  Schedule the Veteran for a VA mental disorders examination for the service-connected disability of neurosarcoidosis; mood disorder not otherwise specified with depressive features to determine the current extent of the disability.  All necessary testing should be completed.  A copy of the claims file should be made available to the examiner in conjunction with the examination.  The examiner is requested to provide a Global Assessment of Functioning (GAF) score.  A complete rationale should be provided for any opinion offered.

5.  Afford the Veteran a VA respiratory examination for the pulmonary sarcoidosis with asthma to determine the extent of her disability.  All necessary tests should be conducted.  A copy of the claims file should be made available in conjunction with the examination.  A complete rationale should be provided for any opinion offered.

6.  Afford the Veteran a VA fibromyalgia examination for her service-connected fibromyalgia to determine the extent of her disability.  All necessary tests should be conducted.  A copy of the claims file should be made available in conjunction with the examination.  A complete rationale should be provided for any opinion offered.

7.  Afford the Veteran a VA joints examination for the service-connected disabilities of tendonitis of the left ankle; retropatellar pain syndrome, myxoid degeneration of the medial meniscus of the right knee and of the left knee, carpal tunnel syndrome (dominant) of the right wrist; carpal tunnel syndrome (non-dominant) of the left wrist; and for residuals of fracture, tendonitis, of the left little finger (non-dominant) to determine the extent of the her disabilities.  Any appropriate diagnostic and/or radiologic testing should be conducted.  The claims file should be made available to the examiner in conjunction with the examination.  All ranges of motion of the service-connected joints should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202(1995).  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the either knee and, if so, its severity.  Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate. 

8.  Afford the Veteran a VA gynecological examination for the service connected disabilities of human papilloma virus, squamous metaplasia and dysplasia, and for bilateral ovarian cysts to determine the extent of her disability.  All necessary tests should be conducted.  A copy of the claims file should be made available in conjunction with the examination.  A complete rationale should be provided for any opinion offered.

9.  Afford the Veteran a VA eye disorder examination for the service-connected uveitis disability to determine the extent of her disability.  All necessary tests should be conducted.  A copy of the claims file should be made available in conjunction with the examination.  A complete rationale should be provided for any opinion offered.

10.  Afford the Veteran a VA general medical examination for the remaining service-connected disabilities of costochondritis; vertigo; allergic rhinitis with sinusitis; Gilbert's syndrome; and GERD to determine the extent of her disabilities.  All necessary tests should be conducted.  A copy of the claims file should be made available in conjunction with the examination.  A complete rationale should be provided for any opinion offered.

11.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her service representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


